Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 10/20/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 28, 29 and 30 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see page 10) filed on 10/20/2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 10/20/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identifying, based at least in part on a reserved bit, of a plurality of bits included the single DCI, or a reserved field entry of a plurality of field entries included in the single DCI, at least one of a set of downlink resources allocated to the UE for a downlink communication or a set of uplink resources allocated to the UE for an uplink communication.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 28, In addition to Applicant’s amendments and remarks filed on 10/20/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “transmitting a single downlink control information (DCI) including a reserved bit, of a plurality of bits, or a reserved field entry, of a plurality of field entries, associated with identifying at least one of the set of downlink resources or the set of uplink resources.”, in conjunction with other claim elements as recited in claim 28, over any of the prior art of record, alone or in combination.
	Regarding claim 29, In addition to Applicant’s amendments and remarks filed on 10/20/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “identify, based at least in part on a reserved bit, of a plurality of bits included the single DCI, or a reserved field of a plurality of field entries included in the single DCI,_at least one of a set of downlink resources allocated to the UE for a downlink communication or a set of uplink resources allocated to the UE for an uplink communication.”, in conjunction with other claim elements as recited in claim 29, over any of the prior art of record, alone or in combination.
	Regarding claim 30, In addition to Applicant’s amendments and remarks filed on 10/20/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “transmit a single downlink control information (DCI) including a reserved bit, of a plurality of bits, or a reserved field entry, of a plurality of field entries, associated with identifying at least one of the set of downlink resources or the set of uplink resources.”, in conjunction with other claim elements as recited in claim 30, over any of the prior art of record, alone or in combination.
Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion                                                                                              
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is 
(571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645